PER CURIAM.
Joseph Bryan Flynn appeals the trial court’s final order adopting the general *570magistrate’s Report and Recommendation dismissing Flynn’s petition seeking to establish paternity,- time-sharing, and other related relief. Because the minor child was born to the intact marriage of Amber and Christopher McCraney, we affirm the final order in all respects. See Slowinski v. Sweeney, 64 So.3d 128, 128-29 (Fla. 1st DCA 2011) (holding that a child born to an intact marriage cannot be the subject of a paternity proceeding brought by a biological father and determining it was fundamental error for the trial court to grant relief pursuant to a nonexistent cause of action); see also Sirdevan v. Strand, 120 So.3d 1280 (Fla. 1st DCA 2013), rev. denied, 147 So.3d 527 (Fla.2014) (table).
AFFIRMED.
WINOKUR, JAY, and WINSOR, JJ., concur.